This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DOMITILA AGUILAR,

 3                  Worker-Appellant,

 4 v.                                                                            No. 36,242

 5 US COTTON, LLC and
 6 THE PHOENIX INSURANCE CO.,

 7                  Employer/Insurer-Appellees.

 8 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 9 Shanon S. Riley, Workers’ Compensation Judge

10 Garcia Law Office
11 Narciso Garcia, Jr.
12 Albuquerque, NM

13 for Appellant

14 Hale & Dixon PC.
15 Timothy S. Hale
16 Albuquerque, NM

17 for Appellees

18                                 MEMORANDUM OPINION

19 GARCIA, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.


6                                        __________________________________
7                                        TIMOTHY L. GARCIA, Judge

8 WE CONCUR:


 9 _______________________________
10 JONATHAN B. SUTIN, Judge


11 _______________________________
12 J. MILES HANISEE, Judge




                                           2